Title: To George Washington from Colonel Stephen Moylan, 21 July 1777
From: Moylan, Stephen
To: Washington, George



Dear Sir
Elizth town [N.J.]21 July 1777 Seven ô Clock P.M.

I received Mr Tilghmans Letter of the 19th Yesterday at five ô clock P.M. ordering me to march to New Windsor, takeing my rout by the Clove, which I understand is near ten miles round, however I will obey it except I meet Contrary orders, I shoud have been further on the March, had not an unluckly thought taken hold, last night, of nineteen, of Craigs Troops who sett off from hence towards Philadelphia at twelve ô clock, Col. White and the Major with two troops brought them back, after a very Severe Chace of upwds of forty Miles I believe they have not been well used in regard to pay, which they give as the reason of their proceeding towards Philadelphia, in order to get a Settlement, I shall not however trust them on horseback again, and when an oppertunity of a Court Martial offers, they shall be brought to triall, the horses they rode, and the horses rode by their pursuers are So Stiff that I cannot pretend to move them this day I hope it will not be attended with any ill Consequence as I am informd the enemys fleet are falling down to the Hook, inclosed is the report of Yesterday, just now Come to My hand. I am Most assuredly Dear sir Your affect. & ob. Sert

Stephen Moylan


I shall proceed early in the morning.

